Opinion issued August 2, 2012




                                 In The

                           Court of Appeals
                                For The

                       First District of Texas
                         ————————————
                           NO. 01-12-00540-CV
                         ———————————
     KHYBER HOLDINGS, LLC, A NEVADA LIMITED LIABILITY
                   COMPANY, Appellant
                                   V.
DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR,
  ARGENT SECURITIES, INC. ASSET-BACKED PASS-THROUGH
  CERTIFICATES, SERIES 2005-W4, UNDER THE POOLING AND
      SERVICING AGREEMENT DATED 11/1/2005, Appellee



                 On Appeal from the 157th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2011-06101


                       MEMORANDUM OPINION
      Appellant, Khyber Holdings, LLC, a Nevada Limited Liability Company,

has neither paid the required filing fee for this appeal nor established indigence for

purposes of appellate costs. See TEX. R. APP. P. 5 (“A party who is not excused by

statute or these rules from paying costs must pay—at the time an item is presented

for filing—whatever fees are required by statute or Supreme Court order.”), 20.1

(listing requirements for establishing indigence); see also TEX. GOV’T CODE ANN.

§ 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon

Supp. 2011) (listing fees in court of appeals); Order Regarding Fees Charged in

Civil Cases in the Supreme Court and the Courts of Appeals and Before the

Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug.

28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of

appeals). The filing fee was due on June 23, 2012. After being notified that this

appeal was subject to dismissal for failure to pay the filing fee, appellant did not

adequately respond. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c)

(allowing involuntary dismissal of case).

      We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                            2